     Case 1:20-cv-00523-NONE-SAB Document 25 Filed 05/15/20 Page 1 of 13

 1    EISENBERG & CARTON
      LLOYD M. EISENBERG (pro hac vice)
 2    leisenberg@eisenbergcarton.com
      405 RXR Plaza
 3    Uniondale, NY 11556
      Telephone: (516) 221-3700
 4    Facsimile: (516) 977-3337
 5
      Attorneys for Defendants
 6    RX2LIVE, LLC AND RX2LIVE, INC.

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
      3M COMPANY,                                        Case No. 1:20-cv-00523-NONE-SAB
11
                        Plaintiff,                       DEFENDANTS’ ANSWER TO
12                                                       AMENDED COMPLAINT AND
13           vs.                                         DEMAND FOR JURY TRIAL

14    RX2LIVE, LLC and RX2LIVE, INC.,                    JURY TRIAL DEMANDED

15                      Defendants.                      Action Filed: April 10, 2020
                                                         Amended Complaint Filed: April 19, 2020
16                                                       Jury Trial Demanded
17
             Defendants RX2Live, LLC and RX2Live, Inc. (collectively, “Defendants” or “RX2Live”),
18
      by and through their undersigned counsel, as and for their Answer to Plaintiff’s Amended
19
      Complaint (“the Amended Complaint”), state as follows:
20
             1.      Answering Paragraph 1 of the Amended Complaint, deny all allegations of
21
      wrongdoing against the Defendants set forth therein, except admit that Plaintiff claims that this
22
      lawsuit concerns those allegations.
23
             2.      Deny knowledge or information sufficient to form a belief as to the truth of the
24
      allegations set forth in Paragraph 2 of the Amended Complaint.
25
             3.      Deny knowledge or information sufficient to form a belief as to the truth of the
26
      allegations set forth in Paragraph 3 of the Amended Complaint, except admit that Healthcare
27

28


                                                     DEFENDANTS’ ANSWER TO AMENDED COMPLAINT
                                                                  CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 25 Filed 05/15/20 Page 2 of 13

 1    professionals and other first responders are heroically placing their health and safety on the line to

 2    battle COVID-19.

 3            4.      Deny knowledge or information sufficient to form a belief as to the truth of the

 4    allegations set forth in Paragraph 4 of the Amended Complaint.

 5            5.      Deny knowledge or information sufficient to form a belief as to the truth of the

 6    allegations set forth in Paragraph 5 of the Amended Complaint, except deny the allegations set forth

 7    in Paragraph 5 to the extent they allege any wrongdoing by the Defendants.

 8            6.      Answering Paragraph 6 of the Amended Complaint, deny knowledge or information

 9    sufficient to form a belief as to the truth of the allegations set forth therein, except admit that

10    attached to the Amended Complaint as Exhibits 1 and 2 are documents Plaintiff alleges are a 3M

11    press release and publication, and respectfully refer the Court to the Exhibits for their content; and

12    deny the allegations set forth in Paragraph 6 to the extent they allege any wrongdoing by the

13    Defendants.

14            7.      Answering Paragraph 7 of the Amended Complaint, deny knowledge or information

15    sufficient to form a belief as to the truth of the allegations set forth therein, and deny the allegations

16    to the extent they allege wrongdoing by the Defendants.

17            8.      Answering Paragraph 8 of the Amended Complaint, deny the allegations set forth

18    therein, and further state that Defendant RX2Live, LLC worked as sales agents for a third party,

19    which dictated the prices and procedures pursuant to which it sold 3M products, and Defendant

20    RX2Live, LLC merely passed those prices and procedures on to potential customers.

21            9.      Answering Paragraph 9 of the Amended Complaint, deny knowledge or information

22    sufficient to form a belief as to the truth of the allegations set forth therein, except admit that

23    Exhibits 3 and 4 purport to be emails from Virginia Cooper to someone named Tiffani Quinto dated

24    March 27, 2020, and March 30, 2020, respectively, that they contain attachments containing pricing

25    and other purchasing information, and respectfully refer the Court to the exhibits for their full and

26    accurate contents. Defendants further state that Defendant RX2Live, LLC worked as sales agents

27    for a third party, which dictated the prices and procedures pursuant to which it sold 3M products,

28    and Defendant RX2Live, LLC merely passed those prices and procedures on to potential customers.

                                                        -2-
                                                         DEFENDANTS’ ANSWER TO AMENDED COMPLAINT
                                                                      CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 25 Filed 05/15/20 Page 3 of 13

 1    Defendants deny the allegations set forth in Paragraph 9 to the extent they allege any wrongdoing

 2    by the Defendants

 3             10.    Answering Paragraph 10 of the Amended Complaint, admit that Defendants are not

 4    and never have been authorized distributors of any of 3M’s products; and deny the remaining

 5    allegations set forth therein.

 6             11.    Deny the allegations set forth in Paragraph 11 of the Amended Complaint, and

 7    respectfully refer the Court to the document described therein, but not attached to the Amended

 8    Complaint for its full and accurate contents.

 9             12.    Deny knowledge or information sufficient to form a belief as to the truth of the

10    allegations set forth in Paragraph 12 of the Amended Complaint, except deny the allegations set

11    forth in Paragraph 12 to the extent they allege any wrongdoing by the Defendants.

12             13.    Answering Paragraph 13 of the Amended Complaint, deny knowledge or

13    information sufficient to form a belief as to the truth of the allegations set forth therein, except deny

14    the allegations set forth in Paragraph 12 to the extent they allege any wrongdoing by the Defendants.

15             14.    Deny knowledge or information sufficient to form a belief as to the truth of the

16    allegations set forth in Paragraph 14 of the Amended Complaint.

17             15.    Answering Paragraph 15 of the Amended Complaint, admit the allegations set forth

18    therein, except deny the allegations set forth in Paragraph 15 to the extent they allege any

19    wrongdoing by the Defendants including but not limited to that RX2Live purportedly supplies

20    “counterfeit 3M-brand N95 respirators.”

21             16.    Admit the allegations set forth in Paragraph 16 of the Amended Complaint.

22             17.    Admit the allegations set forth in Paragraph 17 of the Amended Complaint, except

23    deny the allegations set forth in Paragraph 17 to the extent they allege any wrongdoing by the

24    Defendants.

25             18.    Admit the allegations set forth in Paragraph 18 of the Amended Complaint, except

26    deny the allegations set forth in Paragraph 18 to the extent they allege any wrongdoing by the

27    Defendants, and deny that the amount in controversy exceeds $75,000, exclusive of interest and

28    costs.

                                                        -3-
                                                         DEFENDANTS’ ANSWER TO AMENDED COMPLAINT
                                                                      CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 25 Filed 05/15/20 Page 4 of 13

 1           19.    Answering Paragraph 19 of the Amended Complaint, admit that the Court has

 2    jurisdiction over Defendants, but deny all allegations of wrongdoing by Defendants set forth

 3    therein.

 4           20.    Answering Paragraph 20 of the Amended Complaint, admit that venue is proper in

 5    this District, except deny the allegations set forth in Paragraph 20 to the extent they allege any

 6    wrongdoing by the Defendants.

 7           21.    Admit the allegations set forth in Paragraph 21 of the Amended Complaint.

 8           22.    Deny knowledge or information sufficient to form a belief as to the truth of the

 9    allegations set forth in Paragraph 22 of the Amended Complaint.

10           23.    Deny knowledge or information sufficient to form a belief as to the truth of the

11    allegations set forth in Paragraph 23 of the Amended Complaint.

12           24.    Deny knowledge or information sufficient to form a belief as to the truth of the

13    allegations set forth in Paragraph 24 of the Amended Complaint.

14           25.    Deny knowledge or information sufficient to form a belief as to the truth of the

15    allegations set forth in Paragraph 25 of the Amended Complaint.

16           26.    Deny knowledge or information sufficient to form a belief as to the truth of the

17    allegations set forth in Paragraph 26 of the Amended Complaint.

18           27.    Deny knowledge or information sufficient to form a belief as to the truth of the

19    allegations set forth in Paragraph 27 of the Amended Complaint.

20           28.    Deny knowledge or information sufficient to form a belief as to the truth of the

21    allegations set forth in Paragraph 28 of the Amended Complaint.

22           29.    Answering Paragraph 29 of the Amended Complaint, deny knowledge or

23    information sufficient to form a belief as to the truth of the allegations set forth therein, and

24    respectfully refer the Court to Exhibits 5 and 6 attached to the Amended Complaint for their full

25    and accurate contents.

26           30.    Deny knowledge or information sufficient to form a belief as to the truth of the

27    allegations set forth in Paragraph 30 of the Amended Complaint.

28

                                                    -4-
                                                     DEFENDANTS’ ANSWER TO AMENDED COMPLAINT
                                                                  CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 25 Filed 05/15/20 Page 5 of 13

 1           31.     Deny knowledge or information sufficient to form a belief as to the truth of the

 2    allegations set forth in Paragraph 31 of the Amended Complaint.

 3           32.     Deny knowledge or information sufficient to form a belief as to the truth of the

 4    allegations set forth in Paragraph 32 of the Amended Complaint.

 5           33.     Answering Paragraph 33 of the Amended Complaint, deny knowledge or

 6    information sufficient to form a belief as to the truth of the allegations set forth therein, and

 7    respectfully refer the Court to 3M’s homepage of its website for its full and accurate contents.

 8           34.     Deny knowledge or information sufficient to form a belief as to the truth of the

 9    allegations set forth in Paragraph 34 of the Amended Complaint.

10           35.     Answering Paragraph 35 of the Amended Complaint, deny knowledge or

11    information sufficient to form a belief as to the truth of the allegations set forth therein, and

12    respectfully refer the Court to the image set forth therein, and a 3M branded Model 8210 respirator

13    for their full and accurate appearances.

14           36.     Deny knowledge or information sufficient to form a belief as to the truth of the

15    allegations set forth in Paragraph 36 of the Amended Complaint.

16           37.     Answering Paragraph 37 of the Amended Complaint, deny knowledge or

17    information sufficient to form a belief as to the truth of the allegations set forth therein, and

18    respectfully refer the Court to Exhibits 1 and 2 to the Amended Complaint for their full and accurate

19    contents.

20           38.     Deny knowledge or information sufficient to form a belief as to the truth of the

21    allegations set forth in Paragraph 38 of the Amended Complaint.

22           39.     Answering Paragraph 39 of the Amended Complaint, deny knowledge or

23    information sufficient to form a belief as to the truth of the allegations set forth therein, and

24    respectfully refer the Court to Exhibits 7 and 8 to the Amended Complaint and the inset contained

25    in Paragraph 39 thereof, for their full and accurate contents.

26           40.     Answering Paragraph 40 of the Amended Complaint, deny the allegations set forth

27    therein as against Defendants, and deny knowledge or information sufficient to form a belief as to

28

                                                      -5-
                                                       DEFENDANTS’ ANSWER TO AMENDED COMPLAINT
                                                                    CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 25 Filed 05/15/20 Page 6 of 13

 1    the truth of the allegations set forth therein to the extent same are alleged against unknown “bad

 2    actors.”

 3           41.     Answering Paragraph 41 of the Amended Complaint, deny the allegations set forth

 4    therein, and further state that Defendant RX2Live acted as a sales agent with respect to 3M’s

 5    products here at issue for four days for third-party supplier of 3M’s N95 respirators, and all

 6    statements passed along regarding 3M and its products were supplied by that third-party supplier.

 7           42.     Answering Paragraph 42 of the Amended Complaint, deny the allegations set forth

 8    therein, except admit that Defendants are not authorized 3M dealers or distributors, and further

 9    state that they never purported to be same.

10           43.     Deny the allegations set forth in Paragraph 43 of the Amended Complaint, except

11    admit that Defendant RX2Live, LLC provided a purchase order form and price list suppled by the

12    third-party for which it served as a sales agent for four days.

13           44.     Answering Paragraph 44 of the Amended Complaint, deny the allegations set forth

14    therein, except admit that on March 27, 2020, Virginia Cooper emailed someone named Tiffani

15    Quinto concerning the availability of PPE products, and respectfully refer the Court to Exhibit 3 to

16    the Amended Complaint for its full and accurate contents.

17           45.     Answering Paragraph 45 of the Amended Complaint, admit that on March 30, 2020,

18    Virginia Cooper emailed an attachment to Tiffani Quinto, respectfully refer the Court to Exhibits

19    4 and 9 to the Amended Complaint for their full and accurate contents.

20           46.     Answering Paragraph 46 of the Amended Complaint, respectfully refer the Court to

21    page 2 of Exhibit 4 to the Amended Complaint for its full and accurate contents, deny the

22    allegations set forth therein to the extent that they imply wrongdoing by the Defendants, and state

23    that all information provided by Defendant RX2Live, LLC regarding 3M and its products was

24    suppled by the third-party for which it served as a sales agent for four days

25           47.     Answering Paragraph 47 of the Amended Complaint, deny the allegations set forth

26    therein, except admit that Defendants do not “represent 3M and 3M has never authorized

27    Defendants or its agents, employees, or franchisees to manufacture, distribute, advertise, market,

28    offer for sale, receive payments on 3M’s behalf, escrow funds on 3M’s behalf, and/or sell 3M-

                                                       -6-
                                                       DEFENDANTS’ ANSWER TO AMENDED COMPLAINT
                                                                    CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 25 Filed 05/15/20 Page 7 of 13

 1    brand N95 respirators;” and further state that Defendants’ PowerPoint presentation passes on to

 2    potential customers statements by third-party suppliers of PPE, and Defendants do not hold

 3    themselves out as doing any of the activities alleged in Paragraph 47.

 4           48.     Answering Paragraph 48 of the Amended Complaint, deny the allegations set forth

 5    therein, except deny knowledge or information sufficient to form a belief as to the truth of the

 6    allegations concerning 3M’s posted prices, and respectfully refer the Court to Exhibits 4 and 7 to

 7    the Amended Complaint for their full and accurate contents.

 8           49.     Deny knowledge or information sufficient to form a belief as to the truth of the

 9    allegations set forth in Paragraph 49 of the Complaint, and respectfully refer the Court to Exhibits

10    4 and 7 of the Amended Complaint for their full and accurate contents.

11           50.     Answering Paragraph 50 of the Amended Complaint, deny the allegations set forth

12    therein; respectfully refer the Court to the document referenced therein (but not attached to the

13    Amended Complaint as an Exhibit) for its full and accurate contents, and further state that

14    Defendants’ having instructed their franchisees to discontinue all sales activity of 3M masks

15    immediately after this action was filed is evidence that Defendants did not intend to break any laws

16    or mislead anyone, but rather, when presented with 3M’s claims that the conduct was potentially

17    wrongful, immediately ceased any potentially wrongful activity, and had 3M brought the

18    purportedly wrongful conduct to Defendants’ attention prior to bringing the instant action,

19    Defendants would have ceased such conduct immediately.

20           51.     Answering Paragraph 51 of the Amended Complaint, deny any allegations of

21    wrongdoing set forth therein, except admit that Plaintiff purports to seek relief against Defendants

22    for the alleged conduct set forth therein.

23           52.     Defendants repeat their responses to Paragraphs 1 through 51 of the Amended

24    Complaint with the same force and effect as if fully set forth herein.

25           53.     Answering Paragraph 53 of the Amended Complaint, admit that Plaintiff’s First

26    Claim for Relief purports to be a claim for trademark infringement under 15 U.S.C. § 1114, and

27    deny any liability therefor.

28

                                                      -7-
                                                       DEFENDANTS’ ANSWER TO AMENDED COMPLAINT
                                                                    CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 25 Filed 05/15/20 Page 8 of 13

 1           54.     Deny knowledge or information sufficient to form a belief as to the truth of the

 2    allegations set forth in Paragraph 54 of the Amended Complaint.

 3           55.     Deny knowledge or information sufficient to form a belief as to the truth of the

 4    allegations set forth in Paragraph 55 of the Amended Complaint.

 5           56.     Deny knowledge or information sufficient to form a belief as to the truth of the

 6    allegations set forth in Paragraph 56 of the Amended Complaint.

 7           57.     Deny knowledge or information sufficient to form a belief as to the truth of the

 8    allegations set forth in Paragraph 57 of the Amended Complaint.

 9           58.     Deny knowledge or information sufficient to form a belief as to the truth of the

10    allegations set forth in Paragraph 58 of the Amended Complaint.

11           59.     Deny the allegations set forth in Paragraph 59 of the Amended Complaint.

12           60.     Deny the allegations set forth in Paragraph 60 of the Amended Complaint.

13           61.     Deny the allegations set forth in Paragraph 61 of the Amended Complaint.

14           62.     Deny the allegations set forth in Paragraph 62 of the Amended Complaint.

15           63.     Admit the allegations set forth in Paragraph 63 of the Amended Complaint.

16           64.     Deny the allegations set forth in Paragraph 64 of the Amended Complaint.

17           65.     Deny the allegations set forth in Paragraph 65 of the Amended Complaint.

18           66.     Deny the allegations set forth in Paragraph 66 of the Amended Complaint.

19           67.     Deny the allegations set forth in Paragraph 67 of the Amended Complaint.

20           68.     Deny the allegations set forth in Paragraph 68 of the Amended Complaint.

21           69.     Deny the allegations set forth in Paragraph 69 of the Amended Complaint.

22           70.     Defendants repeat their responses to Paragraphs 1 through 69 of the Amended

23    Complaint with the same force and effect as if fully set forth herein.

24           71.     Answering Paragraph 71 of the Amended Complaint, admit that Plaintiff’s Second

25    Claim for Relief purports to be one for federal unfair competition, false endorsement, false

26    association, and false designation of origin under 15 U.S.C. § 1125()(1)(A), and deny any liability

27    therefor.

28           72.     Deny the allegations set forth in Paragraph 72 of the Amended Complaint.

                                                      -8-
                                                       DEFENDANTS’ ANSWER TO AMENDED COMPLAINT
                                                                    CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 25 Filed 05/15/20 Page 9 of 13

 1           73.     Deny the allegations set forth in Paragraph 73 of the Amended Complaint.

 2           74.     Deny the allegations set forth in Paragraph 74 of the Amended Complaint.

 3           75.     Deny the allegations set forth in Paragraph 75 of the Amended Complaint.

 4           76.     Deny the allegations set forth in Paragraph 76 of the Amended Complaint.

 5           77.     Defendants repeat their responses to Paragraphs 1 through 76 of the Amended

 6    Complaint with the same force and effect as if fully set forth herein.

 7           78.     Answering Paragraph 78 of the Amended Complaint, admit that Plaintiff’s Third

 8    Claim for Relief purports to be a claim for federal trademark dilution under 15 U.S.C. § 1125(c),

 9    and deny any liability therefor.

10           79.     Deny knowledge or information sufficient to form a belief as to the truth of the

11    allegations set forth in Paragraph 79 of the Amended Complaint.

12           80.     Deny the allegations set forth in Paragraph 80 of the Amended Complaint.

13           81.     Deny the allegations set forth in Paragraph 81 of the Amended Complaint.

14           82.     Deny the allegations set forth in Paragraph 82 of the Amended Complaint.

15           83.     Deny the allegations set forth in Paragraph 83 of the Amended Complaint.

16           84.     Deny the allegations set forth in Paragraph 84 of the Amended Complaint.

17           85.     Deny the allegations set forth in Paragraph 85 of the Amended Complaint.

18           86.     Defendants repeat their responses to Paragraphs 1 through 85 of the Amended

19    Complaint with the same force and effect as if fully set forth herein.

20           87.     Answering Paragraph 87 of the Amended Complaint, admit that Plaintiff’s Fourth

21    Claim for Relief purports to be for false and deceptive advertising under 15 U.S.C. § 1125(a)(1)(B),

22    and deny any liability therefor.

23           88.     Admit the allegations set forth in Paragraph 88 of the Amended Complaint.

24           89.     Deny the allegations set forth in Paragraph 89 of the Amended Complaint.

25           90.     Deny the allegations set forth in Paragraph 90 of the Amended Complaint.

26           91.     Deny the allegations set forth in Paragraph 91 of the Amended Complaint.

27           92.     Deny the allegations set forth in Paragraph 92 of the Amended Complaint.

28           93.     Deny the allegations set forth in Paragraph 93 of the Amended Complaint.

                                                      -9-
                                                       DEFENDANTS’ ANSWER TO AMENDED COMPLAINT
                                                                    CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 25 Filed 05/15/20 Page 10 of 13

 1           94.     Deny the allegations set forth in Paragraph 94 of the Amended Complaint.

 2           95.     Deny the allegations set forth in Paragraph 95 of the Amended Complaint.

 3           96.     Deny the allegations set forth in Paragraph 96 of the Amended Complaint.

 4           97.     Defendants repeat their responses to Paragraphs 1 through 96 of the Amended

 5    Complaint with the same force and effect as if fully set forth herein.

 6           98.     Answering Paragraph 98 of the Amended Complaint, admit that Plaintiff’s Fifth

 7    Claim for Relief purports to be for trademark dilution under California Business and Professions

 8    Code § 14247, and deny any liability therefor.

 9           99.     Deny the allegations set forth in Paragraph 99 of the Amended Complaint.

10           100.    Deny the allegations set forth in Paragraph 100 of the Amended Complaint.

11           101.    Deny the allegations set forth in Paragraph 101 of the Amended Complaint.

12           102.    Defendants repeat their responses to Paragraph 1 through 101 of the Amended

13    Complaint with the same force and effect as if fully set forth herein.

14           103.    Answering Paragraph 103 of the Amended Complaint, admit that Plaintiff’s Sixth

15    Claim for Relief purports to be for unfair competition in violation of California Business and

16    Professions Code § 17200 et seq., and deny any liability therefor.

17           104.    Deny knowledge of the allegations set forth in Paragraph 104 of the Amended

18    Complaint but on information believe them to be true.

19           105.    Deny knowledge of the allegations set forth in Paragraph 105 of the Amended

20    Complaint but on information believe them to be true.

21           106.    Deny knowledge or information sufficient to form a belief as to the truth of the

22    allegations set forth in Paragraph 106 of the Amended Complaint. ?????

23           107.    Deny the allegations set forth in Paragraph 107 of the Amended Complaint.

24           108.    Deny the allegations set forth in Paragraph 108 of the Amended Complaint.

25           109.    Deny the allegations set forth in Paragraph 109 of the Amended Complaint.

26           110.    Deny the allegations set forth in Paragraph 110 of the Amended Complaint.

27           111.    Deny the allegations set forth in Paragraph 111 of the Amended Complaint.

28           112.    Deny the allegations set forth in Paragraph 112 of the Amended Complaint.

                                                       - 10 -
                                                        DEFENDANTS’ ANSWER TO AMENDED COMPLAINT
                                                                     CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 25 Filed 05/15/20 Page 11 of 13

 1           113.    Defendants repeat their responses to Paragraphs 1 through 112 of the Amended

 2    Complaint with the same force and effect as if fully set forth herein.

 3           114.    Admit that Plaintiff’s Seventh Cause of Action purports to be for false advertising

 4    in violation of California Business and Professions Code § 17500 et seq., and deny any liability

 5    therefor.

 6           115.    Deny the allegations set forth in Paragraph 115, and sub paragraphs a. through e. of

 7    the Amended Complaint.

 8           116.    Deny the allegations set forth in Paragraph 116 of the Amended Complaint, except

 9    admit that 3M never authorized anything viz a viz Defendants, or either of them.

10           117.    Deny the allegations set forth in Paragraph 117 of the Amended Complaint.

11           118.    Deny the allegations set forth in Paragraph 118 of the Amended Complaint.

12           119.    Deny the allegations set forth in Paragraph 119 of the Amended Complaint.

13           120.    Deny the allegations set forth in Paragraph 120 of the Amended Complaint.

14           121.    Deny the allegations set forth in Paragraph 121 of the Amended Complaint.

15           122.    Defendants repeat their responses to Paragraphs 1 through 121 of the Amended

16    Complaint with the same force and effect as if fully set forth herein.

17           123.    Admit that Plaintiff’s Eighth Claim for Relief purports to be for unfair competition

18    and trademark infringement under California common law, and deny any liability therefor.

19           124.    Deny the allegations set forth in Paragraph 124 of the Amended Complaint.

20           125.    Deny the allegations set forth in Paragraph 125 of the Amended Complaint.

21           126.    Deny the allegations set forth in Paragraph 126 of the Amended Complaint.

22                                   FIRST AFFIRMATIVE DEFENSE

23           127.    The Amended Complaint fails, in whole or in part, to state a claim upon which relief

24    can be granted.

25                                 SECOND AFFIRMATIVE DEFENSE

26           128.    Defendants’ use of pictures of 3M products in their sales materials amounts to fair

27    use.

28

                                                     - 11 -
                                                       DEFENDANTS’ ANSWER TO AMENDED COMPLAINT
                                                                    CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 25 Filed 05/15/20 Page 12 of 13

 1            129.   Defendants never claimed to be authorized dealers of 3M products, nor did they use

 2    any 3M mark in any way to confuse consumers or customers as to their affiliation or lack thereof

 3    with 3M. Indeed, Defendants’ sales materials include pictures of products of other companies as

 4    well. See Exhibit 4 to Amended Complaint.

 5                                   THIRD AFFIRMATIVE DEFENSE

 6            130.   Defendant RX2Live, LLC at all times was acting as a sales agent to a third-party

 7    who set all pricing and purchasing procedures.

 8            131.   Thus, any information that said Defendant included in its sales materials to potential

 9    customers was information it received from the third parties for whom it was acting as sales agent,

10    and Defendant RX2Live, LLC merely passed the information along to potential customers.

11            132.   Defendants never held themselves out as being in any way affiliated with 3M, and

12    indeed, upon being notified that Plaintiff believed that they were so holding themselves out,

13    Defendant RX2Live, LLC ceased all activities in connection with the sale of 3M N95 Respirators,

14    which Defendant RX2Live, LLC would have earlier done had Plaintiff brought the oversight to

15    Defendants’ attention prior to the institution of this lawsuit.

16                                  FOURTH AFFIRMATIVE DEFENSE

17            133.   Defendant RX2Live, Inc. did not engage in any of the wrongdoing alleged by

18    Plaintiff.

19                                     FIFTH AFFIRMATIVE DEFENSE

20            134.   Plaintiff has suffered no damages, and, if it did suffer any damages, Plaintiff failed

21    to properly mitigate the same.

22

23

24

25

26                                     [SIGNATURE PAGE NEXT PAGE]

27

28

                                                       - 12 -
                                                        DEFENDANTS’ ANSWER TO AMENDED COMPLAINT
                                                                     CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 25 Filed 05/15/20 Page 13 of 13

 1            WHEREFORE, Defendants demand judgment dismissing the Amended Complaint

 2    against them in its entirety, along with such other and further relief as the Court deems just.

 3    Dated: May 15, 2020

 4
                                                    EISENBERG & CARTON
 5

 6                                                         /s/ Lloyd M. Eisenberg
                                                    By:______________________________
 7                                                       Lloyd M. Eisenberg (pro hac vice)
                                                    leisenberg@eisenbergcarton.com
 8                                                  405 RXR Plaza
                                                    Uniondale, New York 11556
 9
                                                    Telephone: (516) 221-3700
10                                                  Facsimile: (516) 977-3337

11                                                  Attorneys for Defendants RX2Live, LLC
                                                           and RX2Live, Inc.
12

13

14                                             JURY DEMAND

15
              WHEREFORE, Defendants hereby demand a trial by jury with respect to all issues triaable
16
      to a jury.
17
      Dated: May 15, 2020
18

19                                                  EISENBERG & CARTON
20                                                         /s/ Lloyd M. Eisenberg
                                                    By:______________________________
21
                                                         Lloyd M. Eisenberg (pro hac vice)
22                                                  leisenberg@eisenbergcarton.com
                                                    405 RXR Plaza
23                                                  Uniondale, New York 11556
                                                    Telephone: (516) 221-3700
24                                                  Facsimile: (516) 977-3337
25
                                                    Attorneys for Defendants RX2Live, LLC
26                                                         and RX2Live, Inc.

27

28

                                                      - 13 -
                                                       DEFENDANTS’ ANSWER TO AMENDED COMPLAINT
                                                                    CASE NO. 1:20-CV-00523-NONE-SAB
